EXHIBIT 99.2 ProAssurance Announces $100 Million Repurchase Authorization BIRMINGHAM, Ala. — (PRNewswire) — September 10, 2009 — The Board of Directors of ProAssurance Corporation (NYSE:PRA) has authorized an additional $100 million to repurchase our shares or retire outstanding debt. The authorization is effective immediately, but the timing and quantity of any purchases will depend on market conditions and changes in our capital requirements. Additionally, our repurchase activity is subject to limitations that may be imposed on such purchases by applicable securities laws and regulations and the rules of the New York Stock Exchange. In addition to this new authorization, the Company has $31.3 million remaining from previous authorizations. Since April 2007 we have purchased 3.6 million shares at a cost of $177.8 million. Additionally, we have used $40.9 million to retire debt, including the recent retirement of $7 million in surplus notes that we acquired in the PICA transaction. “The authorization was granted as part of the execution of our overall capital management strategy. Though we continue to evaluate appropriate business expansion and acquisition opportunities, we also believe that the prudent repurchase of our shares can play an important role in optimizing shareholder value.” said ProAssurance’s Chairman and Chief Executive Officer, W. Stancil Starnes. About ProAssurance ProAssurance Corporation is the nation’s fifth largest writer of medical professional liability insurance, based on the 2008 writing of its subsidiaries. ProAssurance is recognized as one of the top performing insurance companies in America by virtue of its inclusion in the Ward’s 50 for the past three years.
